DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTHONY LATERZA,
                             Appellant,

                                    v.

                         MARK RUBENSTEIN,
                             Appellee.

                              No. 4D18-1140

                          [November 1, 2018]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Peter D. Blanc, Judge; L.T. Case No.
502016CA001722.

   Anthony Laterza, Mayo, pro se.

   Reed W. Kellner of Adams Coogler, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.